DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's amendment filed on 22 April 2022.  Applicant’s amendment on 22 April 2022 amended Claims 9 and 15.  Currently Claims 1-16, 19, and 20 are pending and have been examined.  Claims 17 and 18 has been canceled.  The Examiner notes that the 101 was withdrawn in the previous Office Action filed 2 March 2022.  

Response to Arguments

Applicant's arguments filed 22 April 2022 have been fully considered but they are moot in view of new grounds of rejection.

	
Claim Rejections - 35 USC § 103
		
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turow et al. (U.S. Patent Publication 2018/0091391 A1) (hereafter Turow) in view of Egorov et al. (U.S. Patent Publication 2018/0254892 A1) (hereafter Egorov) in further view of WADA et al. (U.S. Patent Publication 2019/0379725 A1) (hereafter Wada).

	Referring to Claim 1, Turow teaches a method of transmitting data from a manufacturing data originator at a manufacturing facility to a target computing system, the method comprising:

acquiring, by a computing device associated with the manufacturing data originator, data indicative of an operation of the manufacturing data originator (see; par. [0063] of Turow teaches using a computing device to, par. [0154] the collecting of manufacturing status data including the information, par. [0027] the source of the information (i.e. originator) such as the serial n\umber or other machine associated data).

associating, by the computing device, the data acquired to one or more fields among a plurality of fields of a predefined message schema for a designated message type among a plurality of message types, wherein: (see; par. [0063] of Turow teaches using a computer to connect to machines, par. [0035] in communication via a gateway data regarding the operating status, par. [0129] in a set format (i.e. schema) including header, and body).

each of the plurality of message types is associated with a respective predefined message schema (see; par. [0035] of Turow teaches in communication via a gateway data communication regarding the operating status (i.e. message), par. [0129] in a set format (i.e. schema) including header, and body).


the plurality of fields includes a plurality of message fields to be employed in the message body and are associated with the message type and the manufacturing data originator (see; par. [0129] and Table 1 of Turow teaches a multiple fields including a header and body of a message in asset format, and the message includes, par. [0027]-[0028] specific originator information).

populating, by the computing device, values of the fields of the predefined message schema of the designated message type based on the data associated with the one or more fields and on message control data, wherein the message control data includes a facility identification, a data originator identification, a schema version identifier, or a combination thereof (see; par. [0129] and Table 1 of Turow teaches a multiple fields including a header and body of a message in  asset format, and the message includes, par. [0029] which provides and authorizes the control  or communicate specific information from particular identified devices). 

generating, by the computing device, a message data string based on the populated fields of the predefined message schema (see; par. [0188] of Turow teaches generate a binary format (i.e. string) for example JSON format, where the data includes par. [0129] and Table 1 a multiple fields including a header and body of a message in  asset format,).

transmitting, by the computing device, the message data string to the target computing system (see; par. [0188] of Turow teaches a gateway that sends messages from machines to specific computers).

Turow does not explicitly disclose the following limitation, however,

Egorov teaches each predefined message schema includes a header and a message body, the header and the message body include the plurality of fields that are configured as key-value pairs (see; par. [0072] of Egorov teaches the utilization of key-value pairs in order to manage the protection of data between computing devices using a standardized format (i.e. schema), including par. [0111] for use in the manufacturing field).

The Examiner notes that Turow teaches similar to the instant application teaches manufacturing device state management.  Specifically, Turow discloses the communication for machinery where the communication is provided in order to maintain the state information for the devices it is therefore viewed as analogous art in the same field of endeavor. Additionally, Egorov teaches the management and protection of data for distrusting messages including with respect to manufacturing and as it is comparable in certain respects to Turow which manufacturing device state management as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Turow discloses the communication for machinery where the communication is provided in order to maintain the state information for the devices.  However, Turow fails to disclose each predefined message schema includes a header and a message body, the header and the message body include the plurality of fields that are configured as key-value pairs.

Egorov discloses each predefined message schema includes a header and a message body, the header and the message body include the plurality of fields that are configured as key-value pairs.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Turow the each predefined message schema includes a header and a message body, the header and the message body include the plurality of fields that are configured as key-value pairs as taught by Egorov since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Turow and Egorov teach the collecting and analysis of data in order to manage information including manufacturing processes and they do not contradict or diminish the other alone or when combined.

Turow in view of Egorov does not explicitly disclose the following limitations, however

Wada teaches the plurality of fields includes a plurality of required header fields to be employed for the header of all of the predefined message schemas, the required header fields are configured to identify the manufacturing data originator, identify the manufacturing facility, and identify the designated message type (see; Figure 1 of Wada teaches an depiction of plants that contain different equipment connected to internal nodes, connected to solution gateways providing information to external sources, par. [0003] and par. [0007] discloses providing local device communication with metadata schema (i.e. type of data from local devices), par. [0162] where the data is transmitted within the header for proper routing, par. [0050], additionally node identifiers are used that handle devices in the plant (i.e. data originator) and this information is provided to solution nodes that are associated with different plants or facilities to provide the data externally).

The Examiner notes that Turow teaches similar to the instant application teaches manufacturing device state management.  Specifically, Turow discloses the communication for machinery where the communication is provided in order to maintain the state information for the devices it is therefore viewed as analogous art in the same field of endeavor. Additionally, Egorov teaches the management and protection of data for distrusting messages including with respect to manufacturing and as it is comparable in certain respects to Turow which manufacturing device state management as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Wada teaches the dynamic data transport between enterprise facilities (i.e. plants) and formatted in order to notify the business of operational statuses and as it is comparable in certain respects to Turow and Egorov which manufacturing device state management as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Turow and Egorov discloses the communication for machinery where the communication is provided in order to maintain the state information for the devices.  However, Turow and Egorov fails to disclose the plurality of fields includes a plurality of required header fields to be employed for the header of all of the predefined message schemas, the required header fields are configured to identify the manufacturing data originator, identify the manufacturing facility, and identify the designated message type.

Wada discloses the plurality of fields includes a plurality of required header fields to be employed for the header of all of the predefined message schemas, the required header fields are configured to identify the manufacturing data originator, identify the manufacturing facility, and identify the designated message type.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Turow and Egorov the plurality of fields includes a plurality of required header fields to be employed for the header of all of the predefined message schemas, the required header fields are configured to identify the manufacturing data originator, identify the manufacturing facility, and identify the designated message type as taught by Wada since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Turow, Egorov, and Wada teach the collecting and analysis of data in order to manage information including manufacturing processes and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while Turow in view of Egorov in further view of Wada teaches the method above, Turow further discloses a method having the limitations of;

the manufacturing data originator is an automation controller for a machine, a sensor, a maintenance system, a workpiece tracking system, an analytics controller, or a combination thereof (see; par. [0242] of Turow teaches manufacturing data is gathered from embedded controllers in the equipment and utilizes, par. [0063] sensor data).


	Referring to Claim 3, see discussion of claim 2 above, while Turow in view of Egorov in further view of Wada teaches the method above, Turow further discloses a method having the limitations of;

the manufacturing data originator is an automation controller for a machine and the plurality of message types includes at least one of the following messages for the machine: a machine state message to provide data regarding state, alerts, notifications, or a combination thereof of the machine, a machine configuration message to provide data regarding parameters of the machine that is adjustable by a user, a machine data message to provide data regarding cycle time, counts, events, variable time data, machine performance data, machine health data, or a combination thereof, a maintenance ticket message to request a maintenance ticket from the maintenance system, and a communication verification message to provide data regarding a transaction counter to inform the target computing system that the machine is communicating (see; Abstract and par. [0035] of Turow teachs the collecting of manufacturing data including state information of the equipment including the current status, including parameters of the machine, additionally, par. [0169] provides an indication of performance).


	Referring to Claim 4, see discussion of claim 2 above, while Turow in view of Egorov in further view of Wada teaches the method above, Turow further discloses a method having the limitations of;

the manufacturing data originator is a sensor and the plurality of message types includes at least one of the following messages for the sensor: a sensor data message to provide sensor measurement data, and a sensor communication message to provide data regarding a transaction counter to inform the target computing system that the sensor is communicating (see; par. [0063] of Turow teaches industrial sensor data providing equipment information over a network, par. [0160] where current state of the sensor is provided over the network (i.e. sensor is communicating)).


	Referring to Claim 10, see discussion of claim 1 above, while Turow in view of Egorov in further view of Wada teaches the method above, Turow further discloses a method having the limitations of,

to transmit the data string, the computing device employs message queuing telemetry transport (MQTT) with the target computing system (see; par. [0128] of Turow teaches transmitting data as a message using MQTT with respect to a computing system).


	Referring to Claim 11, see discussion of claim 1 above, while Turow in view of Egorov in further view of Wada in further view of Moore teaches the method above, Turow further discloses a method having the limitations of,

transmitting the data string further comprises publishing a topic string to a MQTT broker, wherein the topic string is based on the header fields of the predefined message schema (see; par. [0128] of Turow teaches the use of MQTT in the sending of messages, par. [0150] teaches an example of specific messages indicating status based on specific formatting).


Referring to Claim 12, see discussion of claim 1 above, while Turow in view of Egorov in further view of Wada teaches the method above, Turow further discloses a method having the limitations of,

the computing device is associated with a plurality of manufacturing data originators and is configured to generate and transmit data strings based on the predefined message schemas associated with the respective manufacturing data originators ((see; par. [0063] of Turow teaches using a computing device to, par. [0154] the collecting of manufacturing status data including the information, par. [0027] the source of the information (i.e. originator) such as the serial n\umber or other machine associated data, par. [0035] in communication via a gateway data communication regarding the operating status (i.e. message), par. [0129] in a set format (i.e. schema) including header, and body).


	Referring to Claim 13, see discussion of claim 1 above, while Turow in view of Egorov in further view of Wada teaches the method above, Turow further discloses a method having the limitations of,

the data acquired is untethered data that is unassociated with contextual information, and the data is associated with the one or more fields further based on a predefined correlation of the untethered data with a respective field among the one or more fields (see; par. [0090]-[0091] of Turow teaches aquiring data that is at first unassociated that can the be associated with devices that needs to be completed by request to associate the data).


	Referring to Claim 14, see discussion of claim 1 above, while Turow in view of Egorov in further view of Wada teaches the method above, Turow further discloses a method having the limitations of,

the plurality of fields includes at least one optional header field to be employed in the header by at least one predefined message schema (see; par. [0129] and Table 1 of Turow teaches a multiple fields including a header and body of a message in  asset format, and the message includes, par. [0027] the source of the information (i.e. originator) such as the serial n\umber or other machine associated data, par. [0154] including the collecting of manufacturing status data (i.e. message type) including the information, par. [0035] in communication via a gateway data communication regarding the operating status (i.e. message), par. [0129] in a set format (i.e. schema) including header, and body).


	Referring to Claim 19, Turow in view of Egorov in further view of Wada teaches a method of transmitting data from a manufacturing data originator at a manufacturing facility to a target computing system.  Claim 19 recites the same or similar limitations as those addressed above in claim 1, Claim 19 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception.

defining a plurality of message schemas for a plurality of message types, (see; par. [0129] in a set format (i.e. schema) including header, and body).


Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turow et al. (U.S. Patent Publication 2018/0091391 A1) (hereafter Turow) in view of Egorov et al. (U.S. Patent Publication 2018/0254892 A1) (hereafter Egorov) in further view of Kappel (U.S. Patent 2005/0071121 A1) in further view of WADA et al. (U.S. Patent Publication 2019/0379725 A1) (hereafter Wada).

	Referring to Claim 5, see discussion of claim 2 above, while Turow in view of Egorov in further of Wada teaches the method above, Turow in view of Egorov in further view of Wada does not explicitly disclose a method having the limitations of, however,

Kappel teaches the manufacturing data originator is a workpiece tracking system that tracks a workpiece being processed within the facility and the plurality of message types includes a part data message for the workpiece tracking system, wherein the part data message provides a build status, an image data, a quality data associated with the part, or a combination thereof (see; par. [0008] of Kappel teaches the monitoring of the workpiece inside of , additionally par. [0013] the monitoring is with respect to the current state and provide measurement results).

The Examiner notes that Turow teaches similar to the instant application teaches manufacturing device state management.  Specifically, Turow discloses the communication for machinery where the communication is provided in order to maintain the state information for the devices it is therefore viewed as analogous art in the same field of endeavor. Additionally, Egorov teaches the management and protection of data for distrusting messages including with respect to manufacturing and as it is comparable in certain respects to Turow which manufacturing device state management as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Wada teaches the dynamic data transport between enterprise facilities (i.e. plants) and formatted in order to notify the business of operational statuses and as it is comparable in certain respects to Turow and Egorov which manufacturing device state management as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Kappel teaches the CNC production system with central database and workpiece measuring and management and as it is comparable in certain respects to Turow, Egorov, and Wada which manufacturing device state management as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Turow, Egorov, and Wada discloses the communication for machinery where the communication is provided in order to maintain the state information for the devices.  However, Turow, Egorov, and Wada fails to disclose each predefined message schema includes a header and a message body, the header and the message body include the plurality of fields that are configured as key-value pairs.

Kappel discloses the manufacturing data originator is a workpiece tracking system that tracks a workpiece being processed within the facility and the plurality of message types includes a part data message for the workpiece tracking system, wherein the part data message provides a build status, an image data, a quality data associated with the part, or a combination thereof.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Turow, Egorov, and Wada the manufacturing data originator is a workpiece tracking system that tracks a workpiece being processed within the facility and the plurality of message types includes a part data message for the workpiece tracking system, wherein the part data message provides a build status, an image data, a quality data associated with the part, or a combination thereof as taught by Kappel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Turow, Egorov, Wada, and Kappel teach the collecting and analysis of data in order to manage information including manufacturing processes and they do not contradict or diminish the other alone or when combined.


Claims 6-9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turow et al. (U.S. Patent Publication 2018/0091391 A1) (hereafter Turow) in view of Egorov et al. (U.S. Patent Publication 2018/0254892 A1) (hereafter Egorov) in further view of WADA et al. (U.S. Patent Publication 2019/0379725 A1) (hereafter Wada) in further view of Moore et al. (U.S. Patent Publication 2013/0104251 A1) (hereafter Moore).

	Referring to Claim 6, see discussion of claim 2 above, while Turow in view of Egorov in further view of Wada teaches the method above, Turow in view of Egorov in further view of Wada does not explicitly disclose a method having the limitations of, however,

Moore teaches the manufacturing data originator is a maintenance system and the plurality of message types includes at least one of the following messages for the maintenance system: a maintenance schedule message to schedule a time that a machine is to be off-line for maintenance-repair, and a maintenance instructions message to provide instructions of maintenance-repairs to be performed on the machine (see; par. [0473] of Moore teaches provide messaging to change maintenance details or when to call in service (i.e. when offline)).

The Examiner notes that Turow teaches similar to the instant application teaches manufacturing device state management.  Specifically, Turow discloses the communication for machinery where the communication is provided in order to maintain the state information for the devices it is therefore viewed as analogous art in the same field of endeavor. Additionally, Egorov teaches the management and protection of data for distrusting messages including with respect to manufacturing and as it is comparable in certain respects to Turow which manufacturing device state management as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Wada teaches the dynamic data transport between enterprise facilities (i.e. plants) and formatted in order to notify the business of operational statuses and as it is comparable in certain respects to Turow and Egorov which manufacturing device state management as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Moore teaches content management system to combine structured and unstructured data and as it is comparable in certain respects to Turow and Egorov which manufacturing device state management and the handling of associated information as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Turow, Egorov, and Wada discloses the communication for machinery where the communication is provided in order to maintain the state information for the devices.  However, Turow, Egoro, and Wada fails to disclose the manufacturing data originator is a maintenance system and the plurality of message types includes at least one of the following messages for the maintenance system: a maintenance schedule message to schedule a time that a machine is to be off-line for maintenance-repair, and a maintenance instructions message to provide instructions of maintenance-repairs to be performed on the machine.

Moore discloses the manufacturing data originator is a maintenance system and the plurality of message types includes at least one of the following messages for the maintenance system: a maintenance schedule message to schedule a time that a machine is to be off-line for maintenance-repair, and a maintenance instructions message to provide instructions of maintenance-repairs to be performed on the machine.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Turow, Egorov, and Wada the manufacturing data originator is a maintenance system and the plurality of message types includes at least one of the following messages for the maintenance system: a maintenance schedule message to schedule a time that a machine is to be off-line for maintenance-repair, and a maintenance instructions message to provide instructions of maintenance-repairs to be performed on the machine as taught by Mooresince the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Turow, Egorov, Wada and Moore teach the collecting and analysis of data in order to manage information including manufacturing processes and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 7, see discussion of claim 1 above, while Turow in view of Egorov in further view of Wada teaches the method above, Turow in view of Egorov in further view of Wada does not explicitly disclose a method having the limitations of, however,

Moore teaches the message fields include a primary field having one or more auxiliary fields related to the primary field (see; par. [0354] and par. [0473] of Moore teaches a primary message field, and secondary message field).

The Examiner notes that Turow teaches similar to the instant application teaches manufacturing device state management.  Specifically, Turow discloses the communication for machinery where the communication is provided in order to maintain the state information for the devices it is therefore viewed as analogous art in the same field of endeavor. Additionally, Egorov teaches the management and protection of data for distrusting messages including with respect to manufacturing and as it is comparable in certain respects to Turow which manufacturing device state management as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Wada teaches the dynamic data transport between enterprise facilities (i.e. plants) and formatted in order to notify the business of operational statuses and as it is comparable in certain respects to Turow and Egorov which manufacturing device state management as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Moore teaches content management system to combine structured and unstructured data and as it is comparable in certain respects to Turow and Egorov which manufacturing device state management and the handling of associated information as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Turow, Egorov, and Wada discloses the communication for machinery where the communication is provided in order to maintain the state information for the devices.  However, Turow, Egoro, and Wada fails to disclose the message fields include a primary field having one or more auxiliary fields related to the primary field.

Moore discloses the message fields include a primary field having one or more auxiliary fields related to the primary field.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Turow, Egorov, and Wada the message fields include a primary field having one or more auxiliary fields related to the primary field as taught by Mooresince the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Turow, Egorov, Wada and Moore teach the collecting and analysis of data in order to manage information including manufacturing processes and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 8, see discussion of claim 1 above, while Turow in view of Egorov in further view of Wada teaches the method above, Turow in view of Egorov in further view of Wada does not explicitly disclose a method having the limitations of, however,

Moore teaches the message fields include at least one required field and at least one optional field, wherein the optional field is provided in the message data string when data associated with the key of the optional field is available (see; par. [0234] of Moore teaches with regard to a message field optionally having references to other context associated with other pertinent data).

The Examiner notes that Turow teaches similar to the instant application teaches manufacturing device state management.  Specifically, Turow discloses the communication for machinery where the communication is provided in order to maintain the state information for the devices it is therefore viewed as analogous art in the same field of endeavor. Additionally, Egorov teaches the management and protection of data for distrusting messages including with respect to manufacturing and as it is comparable in certain respects to Turow which manufacturing device state management as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Wada teaches the dynamic data transport between enterprise facilities (i.e. plants) and formatted in order to notify the business of operational statuses and as it is comparable in certain respects to Turow and Egorov which manufacturing device state management as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Moore teaches content management system to combine structured and unstructured data and as it is comparable in certain respects to Turow and Egorov which manufacturing device state management and the handling of associated information as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Turow, Egorov, and Wada discloses the communication for machinery where the communication is provided in order to maintain the state information for the devices.  However, Turow, Egoro, and Wada fails to disclose the message fields include at least one required field and at least one optional field, wherein the optional field is provided in the message data string when data associated with the key of the optional field is available.

Moore discloses the message fields include at least one required field and at least one optional field, wherein the optional field is provided in the message data string when data associated with the key of the optional field is available.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Turow, Egorov, and Wada the message fields include at least one required field and at least one optional field, wherein the optional field is provided in the message data string when data associated with the key of the optional field is available as taught by Mooresince the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Turow, Egorov, Wada and Moore teach the collecting and analysis of data in order to manage information including manufacturing processes and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 9, see discussion of claim 8 above, while Turow in view of Egorov in further view of Wada in further view of Moore teaches the method above, Turow further discloses a method having the limitations of, 

the at least one required field of the message fields includes a data source field to identify the data originator, a transaction counter field, a cycle identification field, or a combination thereof (see; par. [0154] of Turow teaches messages including machine location provided including serial number (i.e. data originator)).


	Referring to Claim 20, see discussion of claim 19 above, while Turow in view of Egorov in further view of Wada teaches the method above Claim 20 recites the same or similar limitations as those addressed above in claims 8 and 9, Claim 20 is therefore rejected for the same or similar limitations as set forth above in claim 8 and 9.


Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turow et al. (U.S. Patent Publication 2018/0091391 A1) (hereafter Turow) in view of Egorov et al. (U.S. Patent Publication 2018/0254892 A1) (hereafter Egorov) in further view of WADA et al. (U.S. Patent Publication 2019/0379725 A1) (hereafter Wada) in further view of Vaschillo et al. (U.S. Patent Publication 2005/0108332 A1) (hereafter Vaschillo).

	Referring to Claim 15, Turow in view of Egorov in further view of Wada teaches a system for transmitting data from a manufacturing data originator at a manufacturing facility to a target computer system.  Claim 15 recites the same or similar limitations as those addressed above in claim 1, Claim 15 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception.

Store a predefined message schema for a designated message type from among a plurality of message types, wherein: (see; par. [0129] in a set format (i.e. schema) including header, and body).

Turow in view of Egorov does not explicitly disclose the following limitations, however,

Wada teaches the at least one required field of the message fields includes a data source field to identify the manufacturing data originator, a transaction counter field, a cycle identification field, or a combination thereof (see; Figure 1 of Wada teaches an depiction of plants that contain different equipment connected to internal nodes, connected to solution gateways providing electronic information (i.e. messages) to external sources, par. [0003] and par. [0007] discloses providing local device communication with metadata schema (i.e. type of data from local devices), par. [0162] where the data is transmitted within the header for proper routing, par. [0050], additionally node identifiers are used that handle devices in the plant (i.e. data originator) and this information is provided to solution nodes that are associated with different plants or facilities to provide the data externally).

The Examiner notes that Turow teaches similar to the instant application teaches manufacturing device state management.  Specifically, Turow discloses the communication for machinery where the communication is provided in order to maintain the state information for the devices it is therefore viewed as analogous art in the same field of endeavor. Additionally, Egorov teaches the management and protection of data for distrusting messages including with respect to manufacturing and as it is comparable in certain respects to Turow which manufacturing device state management as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Wada teaches the dynamic data transport between enterprise facilities (i.e. plants) and formatted in order to notify the business of operational statuses and as it is comparable in certain respects to Turow and Egorov which manufacturing device state management as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Turow and Egorov discloses the communication for machinery where the communication is provided in order to maintain the state information for the devices.  However, Turow and Egorov fails to disclose the at least one required field of the message fields includes a data source field to identify the manufacturing data originator, a transaction counter field, a cycle identification field, or a combination thereof.

Wada discloses the at least one required field of the message fields includes a data source field to identify the manufacturing data originator, a transaction counter field, a cycle identification field, or a combination thereof.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Turow and Egorov the at least one required field of the message fields includes a data source field to identify the manufacturing data originator, a transaction counter field, a cycle identification field, or a combination thereof as taught by Wada since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Turow, Egorov, and Wada teach the collecting and analysis of data in order to manage information including manufacturing processes and they do not contradict or diminish the other alone or when combined.

Turow in view of Egorov in further view of Wada does not explicitly disclose the following limitation, however,

Vaschillo teaches wherein the messages fields include at least one required field and at least one optional field, wherein the message field is provided in the message data string when data associated with a key of the optional field is available (see; Abstract of Vaschillo teaches the providing of electronic message with a specified schema, par. [0087] and along with sending a message the addition of an optional message field).

The Examiner notes that Turow teaches similar to the instant application teaches manufacturing device state management.  Specifically, Turow discloses the communication for machinery where the communication is provided in order to maintain the state information for the devices it is therefore viewed as analogous art in the same field of endeavor. Additionally, Egorov teaches the management and protection of data for distrusting messages including with respect to manufacturing and as it is comparable in certain respects to Turow which manufacturing device state management as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Wada teaches the dynamic data transport between enterprise facilities (i.e. plants) and formatted in order to notify the business of operational statuses and as it is comparable in certain respects to Turow and Egorov which manufacturing device state management as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Vaschillo teaches schema hierarchy for electronic messages and as it is comparable in certain respects to Turow, Egorov, and Wada which provides the communication management between different entities as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Turow, Egorov, and Wada discloses the communication for machinery where the communication is provided in order to maintain the state information for the devices.  However, Turow, Egorov, and Wada fails to disclose the messages fields include at least one required field and at least one optional field, wherein the message field is provided in the message data string when data associated with a key of the optional field is available.

Vaschillo discloses the messages fields include at least one required field and at least one optional field, wherein the message field is provided in the message data string when data associated with a key of the optional field is available.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Turow, Egorov, and Wada the messages fields include at least one required field and at least one optional field, wherein the message field is provided in the message data string when data associated with a key of the optional field is available as taught by Vaschillo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Turow, Egorov, Wada, and Vashcillo teach the collecting and analysis of data in order to manage information between facilities and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 16, see discussion of claim 15 above, while Turow in view of Egorov in further view of Wada in further view of Vashchillo teaches the system above Claim 16 recites the same or similar limitations as those addressed above in claims 3, 4, 5, and 6, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claims 3, 4, 5, and 6.


Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 BOCCON-GIBOD et al. (U.S. Patent Publication 2016/0224768 A1) discloses a digital rights management engine systems and methods.
Winjum et al. (U.S. Patent Publication 2005/0102361 A1) discloses a decoupling an attachment from an electronic message that included the attachment.
Giacobbe et al. (U.S. Patent Publication 2006/0089931 A1) discloses presenting message attachments independent of electronic messages at a user interface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623